DETAILED ACTION

	Applicant's arguments filed on 03/10/2022 have been fully considered but they are not persuasive. 

Applicant’s arguments: Morris and Dingli, alone or in combination, fail to teach or suggest "receiving data characterizing a video feed acquired by a camera continuously and automatically gathering images, the camera being oriented toward and including a field of view of a forecourt of a fueling station," as recited in claims 1, 11, and 20. 
Morris describes a fuel dispenser 105 including an image sensor 110 and data processor(s) 115. Morris, para. [0116]. "The processors 115 can include an image processor 215." Id. at para. [0118]. The image processor(s) 215 can receive an image from the image sensor 110 "when the fuel dispenser 105 detects that a customer is proximate to the fuel dispenser 105 and/or is in the field of view of the image sensor 110." Id. at para. [0119]. With an image not being received unless a customer is detected or is within the field of view, Morris clearly fails to teach or suggest the receipt of data characterizing a video feed that is acquired by a camera that continuously and automatically gathers images. Morris accordingly does not teach or suggest claims 1, 11, and 20 for at least this reason. 
Examiner’s Response: However the quoted portion of ¶119 can be interpreted exactly opposite, since when there is no vehicle or face in front of the fuel dispenser, then the camera will be continuously receiving new images to check if the person or can be received he does not rules out receiving at other times as applicant is trying to assume. Furthermore during the time period the customer and vehicle are present the video camera is certainly continuously and automatically receiving new images to check for hazardous conditions. Additionally Morris ¶214 discusses imaging the area around  the fuel pump when the customer is not present which would seem to imply that the area is continuously being watched. 
Nonetheless, to remove all doubt, an additional refence of Nadler (US Pub. No. 2020/0387716 A1) has been added to the 35 USC 103 rejection in order to show that it is quite common for surveillance cameras to continuously monitor an area and then send images to be analyzed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7, 9, 11-14, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Morris et al. (US Pub. No. 2017/0308965 A1) in view of Dingli (US Pat. No. 10,778,937 B1) and in further view of Nadler (US Pub. No. 2020/0387716 A1).
Regarding claim 1, Morris discloses, a method comprising: receiving data characterizing a video feed acquired by a camera continuously and automatically gathering images, the camera being oriented toward and including a field of view of a forecourt of a fueling station; (See Morris ¶114, “The images acquired by the fuel dispenser of the customer and/or the customer's vehicle can be still images or video images.” Further see Morris ¶119, “The image processor(s) 215 can receive an image from the image sensor 110, for example, when the fuel dispenser 105 detects that a customer is proximate to the fuel dispenser 105 and/or is in the field of view of the 
monitoring the video feed for hazards, the monitoring including performing automatic hazard detection on the video feed using at least one predictive model that predicts a presence of a hazard within the forecourt of the fueling station; (See Morris ¶123, “The safety classifier 350 can classify (or determine) behavior of the customer that relates to safety and is based on an extracted feature.  For example, the safety classifier 350 can determine whether the customer is smoking, whether the customer is grounded prior to dispensing fuel, whether the vehicle engine is running during fueling, and whether the customer is about to "drive-off" (which can include leaving the fuel retailer without paying for fuel).  Other determinations can include environmental, mechanical, electrical, and/or logical instruction conditions, such as, for example, temperature, pressure, humidity, fuel leaks, open panels, dispenser intrusion, power irregularities, watchdog timer expiration, and software exceptions.” All this monitoring takes places continuously over a period of time, during which videos frames are continuously received.)
and transmitting a command in response to predicting the presence of the hazard within the forecourt of the fueling station. (See Morris ¶123, “Generating the alarm 355 can include causing a corrective action to be performed, for example, restarting the fuel dispenser 105 (e.g., in the event that a mechanical, electrical, and/or logical problem with the dispenser 105 is detected by the safety classifier 350), shutting down the fuel dispenser 105.”)

However Dingli discloses,  predictive model that predicts a presence of a hazard (See the recited portions of Dingli in the rejection of claim 2.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the classification predictive hazard model as suggested by Dingli to Morris’ hazard detection method using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is in order to accurately detect hazard that occur based on a previous history of hazards that have also occurred.
	Morris and Dingli disclose the above limitations, and while they likely disclose the following limitations they do not do so in a clear manner.
However Nadler discloses, receiving data characterizing a video feed acquired by a camera continuously and automatically gathering images, (See Nadler ¶59, “According to an embodiment, the plurality of sensors 104 comprise one or more cameras that are configured to capture video feed of the surveillance area. Notably, the one or more cameras are arranged in a surveillance area at all required locations and at mutually different angles, to capture a full 360° view of the surveillance area, and thereby capture a continuous and uninterrupted video feed of the surveillance area.”
Further see Nadler ¶98, “At a step 502, data is acquired from a plurality of sensors. At a step 504, the acquired data is analyzed to determine at least one object of interest in the surveillance area.”)


Regarding claim 2, Morris, Dingli, and Nadler disclose,  the method of claim 1, further comprising: comparing an object present within the forecourt of the fueling station to at least one model object, the model object associated with the hazard; (See Dingli 8:63-9:5, “In some embodiments, the reference data may comprise historical data, may which refer to, as an example, an image, or one or more specific features of the image.  The historical data may have been captured at a specific location, for example, taken at a same location as the sensor data.  Historical data may be information already verified to be accurate.  Historical data may be images from other sensors and/or onboard 3D map data.” This reference data is considered  to be the model object)
determining a similarity measure for the object, the similarity measure indicative of a degree to which the object matches the model object; (See Dingli 10:51-58, “For example, of the features of the obtained sensor data that matches the one or more features of the reference data, the determining engine 218 may select one, some, or all of the aforementioned matching features, and determine how closely each of the selected feature(s) matches between the obtained sensor data and the reference data (e.g. a degree of similarity between each of the features).”

See Morris 12:4-8, “The communicating engine 220 may, in some embodiments, send data from the detecting engine 216 and the determining engine 218 via a high-speed data link, to a remote operation center, a vehicle fleet operator, police, or an owner of the vehicle 202, for review.”)

Regarding claim 3, Morris, Dingli, and Nadler disclose,  the method of claim 1, further comprising: generating a notification indicative of the hazard presence based on the provided command; and providing the notification to an end user device. (See Morris ¶123, “Based on the determination of the safety classifier 350, an alarm 355 can be generated.  The alarm 355 can include a warning (e.g., signal, audio, light, and the like) to an attendant at a site of the dispenser 105, an audible sound emanating from the dispenser 105, a warning on the display 210 of the dispenser.”)

Regarding claim 4, Morris, Dingli, and Nadler disclose,  the method of claim 3, wherein the end user device is an interactive display of a forecourt controller configured 

Regarding claim 7, Morris, Dingli, and Nadler disclose,  the method of claim 1, wherein the command is provided to an alarm system having at least one speaker oriented toward the forecourt, the command causing an audio message to be provided via the at least one speaker, the audio message indicative of the hazard presence.  (See Morris ¶123, “Based on the determination of the safety classifier 350, an alarm 355 can be generated.  The alarm 355 can include a warning (e.g., signal, audio, light, and the like) to an attendant at a site of the dispenser 105, an audible sound emanating from the dispenser 105.”)

Regarding claim 9, Morris, Dingli, and Nadler disclose,  the method of claim 1, further comprising deactivating at least a portion of the fueling station in response to receiving the command.  (See Morris ¶123, “Generating the alarm 355 can include causing a corrective action to be performed, for example, restarting the fuel dispenser 105 (e.g., in the event that a mechanical, electrical, and/or logical problem with the dispenser 105 is detected by the safety classifier 350), shutting down the fuel dispenser 105.”)

Regarding claim 10, Morris, Dingli, and Nadler disclose,  the method of claim 1, wherein the receiving, the determining, and the generating is performed by at least one data processor forming part of at least one computing system.  (See Morris ¶53, “Similarly, computer systems are also provided that may include one or more data processors and memory coupled to the one or more data processors.  The memory may temporarily or permanently store instructions that cause at least one processor to perform one or more of the operations described herein.”)

Regarding claim 11, Morris, Dingli, and Nadler disclose,  a system comprising: at least one data processor; and memory storing instructions configured to cause the at least one data processor to perform operations comprising: (See Morris ¶53, “Similarly, computer systems are also provided that may include one or more data processors and memory coupled to the one or more data processors.  The memory may temporarily or permanently store instructions that cause at least one processor to perform one or more of the operations described herein.”)
receiving data characterizing a video feed acquired by a camera continuously and automatically gathering images, the images being oriented toward and including a field of view of a forecourt of a fueling station; monitoring the video feed for hazards, the monitoring including performing automatic hazard detection on the video feed using at least one predictive model that predicts a presence of a hazard within the forecourt of the fueling station; and transmitting a command in response to predicting the presence of the hazard within the forecourt of the fueling station.  (See the rejection of claim 1 as it is equally applicable for claim 11 as well.)

Regarding claim 12, Morris, Dingli, and Nadler disclose,  the system of claim 11, the operations further comprising: comparing an object present within the forecourt of the fueling station to at least one model object, the model object associated with the hazard; determining a similarity measure for the object, the similarity measure indicative of a degree to which the object matches the model object; and transmitting an indication in response to the similarity measure exceeding a predetermined threshold.   (See the rejection of claim 2 as it is equally applicable for claim 12 as well.)

Regarding claim 13, Morris, Dingli, and Nadler disclose,  the system of claim 11, the operations further comprising: generating a notification indicative of the hazard presence based on the provided command; and providing the notification to an end user device.   (See the rejection of claim 3 as it is equally applicable for claim 13 as well.)

Regarding claim 14, Morris, Dingli, and Nadler disclose,  the system of claim 13, wherein the end user device is an interactive display of a forecourt controller configured to manage the operation of the fueling station, and the notification comprises a prompt configured to be presented on the display.   (See the rejection of claim 4 as it is equally applicable for claim 14 as well.)

Regarding claim 17, Morris, Dingli, and Nadler disclose,  the system of claim 11, wherein the command is provided to an alarm system having at least one speaker oriented toward the forecourt, the command causing an audio message to be provided 

Regarding claim 19, Morris, Dingli, and Nadler disclose,  the system of claim 11, the operations further comprising deactivating at least a portion of the fueling station in response to receiving the command.   (See the rejection of claim 9 as it is equally applicable for claim 19 as well.)

Regarding claim 20, Morris, Dingli, and Nadler disclose,  a non-transitory computer program product storing instructions which, when executed by at least one data processor forming part of at least one computing system, cause the at least one data processor to implement operations comprising:
(See Morris ¶216, “These various aspects or features can include implementation in one or more computer programs that are executable and/or interpretable on a programmable system including at least one programmable processor.” Further see Morris ¶217, “The machine-readable medium can store such machine instructions non-transitorily, such as for example as would a non-transient solid-state memory or a magnetic hard drive or any equivalent storage medium.”)
receiving data characterizing a video feed acquired by a camera continuously and automatically gathering images, the camera being oriented toward and including a field of view of a forecourt of a fueling station; monitoring the video feed for hazards, the monitoring including performing automatic hazard detection on the video feed using at least one predictive model that predicts a presence of a hazard within the forecourt of 

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Morris et al. (US Pub. No. 2017/0308965 A1) in view of Dingli (US Pat. No. 10,778,937 B1) in view of Nadler (US Pub. No. 2020/0387716 A1) and in further view of Bruck et al. (US Pub. No. 2018/0308347 A1).
Regarding claim 5, Morris, Dingli, and Nadler disclose, the method of claim 3, but they fail to disclose the following limitations.
However Bruck discloses, wherein the end user device is a mobile device in operable communication with a forecourt controller configured to manage the operation of the fueling station, the mobile device including an interactive display, and the notification comprises a prompt configured to be presented on the display. (See Bruck ¶86, “FIG. 12 is a flowchart of a further embodiment of a process 1200 for displaying hazard events in a user interface on a mobile device remote from the hazard detector.  At block 1202, a hazard event that is generated by the hazard detector is received.  In one embodiment, the hazard event is received by an application such as a mobile application or web application.  At block 1204, the status of the hazard detector is displayed including a link for a history of the hazard detector.  In other embodiments, the link can be for a history of all hazard detectors associated with the same account.  The link can be a button or hyperlink that can be selected or pressed by a user in a user interface.”)


Regarding claim 15, Morris, Dingli, and Bruck disclose, the system of claim 13, wherein the end user device is a mobile device in operable communication with a forecourt controller configured to manage the operation of the fueling station, the mobile device including an interactive display, and the notification comprises a prompt configured to be presented on the display.   (See the rejection of claim 5 as it is equally applicable for claim 15 as well.)

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Morris et al. (US Pub. No. 2017/0308965 A1) in view of Dingli (US Pat. No. 10,778,937 B1) in view of Nadler (US Pub. No. 2020/0387716 A1 and in further view of Biehl (US Pub. No. 2006/0272832 A1).
Regarding claim 6, Morris, Dingli, and Nadler disclose,  the method of claim 1, wherein the command is provided to a fire suppression system which causes the fire suppression system to activate at least one sprinkler to dispense a fire extinguishing agent, (See Biehl ¶29, “One or more detectors 146, 148 and 150 may be connected to the control unit 124 by way of one or more wires 152.  The detectors 146-150 detect a 
the fire suppression system disposed in the forecourt. (Official Notice is taken that, It is well known in the art that fire suppression system sprayers are often located above fueling pumps at a gas station.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the fire suppression system that is activated when a fire hazard is detected as suggested by Biehl to Morris Dingli, and Nadler’s hazard detection at a gas station, whereby the activated suppression system would be located at a gas station. This can be done using known engineering techniques, with a reasonable expectation of success, and the results would be predicable of automatically suppressed fire hazards near the gas pumps

Regarding claim 16, Morris, Dingli, Nadler, and Biehl disclose, the system of claim 11, wherein the command is provided to a fire suppression system which causes the fire suppression system to activate at least one sprinkler to dispense a fire extinguishing agent, the fire suppression system disposed in the forecourt.   (See the rejection of claim 6 as it is equally applicable for claim 16 as well.)

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Morris et al. (US Pub. No. 2017/0308965 A1) in view of Dingli (US Pat. No. 10,778,937 B1) in view of Nadler (US Pub. No. 2020/0387716 A1 and in further view of Cunha et al. (US Pub. No. 2021/0366096 A1).
Regarding claim 8, Morris, Dingli, and Nadler disclose,  the method of claim 1, but they fail to disclose the following limitations. 
However Cunha discloses, wherein the automatic hazard detection includes deconstructing, with an edge detection algorithm of the at least one predictive model, an image of the video feed into at least one constituent part, (See Cunha ¶39, “Convolutional layers 220-240 may also be operable to extract features from the input dataset 210. It is generally understood that convolutional layers 220-240 may be operable to apply filtering operations (e.g., kernels) before passing on the result to another layer of the CNN 200. For instance, for a given dataset (e.g., color image), the convolution layers may execute filtering routines to perform operations such as image identification, edge detection of an image, and image sharpening.” Further see Cunha ¶41, “A fully connected layer 280 may also be operable to learn non-linear combinations for the high-level features in the output data received from the convolutional layers 220-240 and pooling layers 250-270.”)
and determining, with the at least one predictive model, a prediction of the presence of the hazard based on the at least one constituent part. (See Cunha ¶54, “It is therefore contemplated that for improved hazard detection a set of ensemble methods may be employed (i.e., multiple learning algorithms that may obtain better predictive performance than may be obtained from any one constituent learning 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the hazard prediction using edge detection as suggested by Cunha to Morris, Dingli, and Nadler’s hazard prediction of unsafe conditions at a fuel station using known engineering techniques, with a reasonable expectation of success. The motivation for doing so as disclosed by Cunha in ¶54 is in order to obtain “improved hazard detection” using “a set of ensemble methods.”

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Morris et al. (US Pub. No. 2017/0308965 A1) in view of Dingli (US Pat. No. 10,778,937 B1) in view of Nadler (US Pub. No. 2020/0387716 A1 and in further view of Teran Matus et al. (US Pub. No. 2021/0279603 A1).
Regarding claim 10, Morris, Dingli, and Nadler disclose,  the method of claim 1, but they fail to disclose the following limitations.
However Teran Matus discloses,  wherein the automatic hazard detection including deconstructing, with the at least one predictive model, an image of the video feed into at least one constituent part, (See Teran Matus ¶54, Further, in this example, a third data reduction model may include an object detection model trained or configured to detect particular objects, such as weapons, in image data or video data and to generate an identifier or a descriptor of the detected object. In some 322 include vehicle recognition models that generate descriptors of detected vehicles (e.g., color, make, model, and/or year of a vehicle), license plate reader models that generate license plate numbers based on license plates detected in images or video.”)
determining, with the at least one predictive model, a word string that characterizes at least one constituent part, (See Teran Matus ¶53, “The data reduction models 322 include machine learning models that are trained to generate digest data based on the datasets 304. In this context, digest data refers to information that summarizes or represents at least a portion of one of the datasets 304. For example, digest data can include keywords derived from natural language text or audio data; descriptors or identifiers of features detected in image data, video data.”)
and determining, with the at least one predictive model, a prediction of the presence of the hazard based on the determined word string (See Teran Matus ¶58, “The event classification data indicates a type of event, a severity of the event, a confidence value, or a combination thereof. In some instances, the event classifiers 326 may be unable to assign event classification data with sufficient confidence (e.g., greater than a threshold value) to a particular cluster.”
Further see Teran Matus ¶46, “Event classifications 126 and structured data output by the models 122 may be input into evaluation models and algorithms that may correlate the data and findings to generate additional data to be evaluated by the 128. For example, multidimensional weights may be assigned to the events based on whether the events are deemed to be life-threatening, dangerous, criminal, the quantity and type of weapons detected, whether a shooting was detected, etc.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the hazard detection using digest data which includes keywords and descriptors as suggested by Teran Matus to Morris, Dingli, and Nadler’s hazard prediction using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is as disclosed in Teran Matus ¶14, “Accomplishments in deep learning and improved computing capabilities enable some systems to go a step further. For example, in a particular aspect, a system can identify or predict very specific events based on multiple and distinct data sources that generate distinct types of data.”

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Morris et al. (US Pub. No. 2017/0308965 A1) in view of Dingli (US Pat. No. 10,778,937 B1) in view of Nadler (US Pub. No. 2020/0387716 A1 and in further view of Farley et al. (US Pub. No. 2012/0119921 A1).
Regarding claim 18, Morris, Dingli, and Nadler disclose, the system of claim 17, but they fail to disclose using a strobe lamp.
However Farley discloses, wherein the alarm system includes at least one strobe lamp oriented toward the forecourt, and the command causes the strobe lamp to illuminate to thereby indicate the hazard presence.   (See the rejection of claim 8 as it is equally applicable for claim 18 as well.) (See Farley ¶14, “Emergency detection module 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the strobe light for hazard warnings as suggested by Farley to Morris, Dingli, and Nadler’s use of a light to warn about hazards using known engineering techniques, with a reasonable expectation of success. The motivation for doing is because strobe lights are extremely bright and this will ensure that the light is easily seen by everyone. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID PERLMAN/Primary Examiner, Art Unit 2662